Citation Nr: 0010543	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for pes planus, hallux 
valgus, and degenerative changes in both feet, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the metacarpals and bones, of the left wrist, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right wrist, including the carpal and 
metacarpals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from October 1941 to February 
1950, from September 1950 to December 1953, and from June 
1954 to September 1968.

This appeal arises from rating decisions of the Montgomery, 
Alabama Regional Office (RO).  A rating decision in April 
1995, increased the rating for degenerative changes, carpal 
and metacarpal joints, bilaterally, to 10 percent and denied 
an increased rating for the bilateral foot disorder.  A 
November 1996 rating decision recharacterized the disability 
which had previously been described as "degenerative 
changes, carpal and metacarpal joints, bilaterally", into 
two disabilities, namely, "osteoarthritis of metacarpal 
joints and bones", and "degenerative joint disease of the 
right wrist".  The RO assigned a 10 percent rating for each 
of these two disabilities from November 1994, the date of the 
veteran's claim for an increased rating.  A rating action in 
November 1997 increased the evaluation for the bilateral foot 
disorder to 30 percent, effective November 17, 1994.  A 
rating action in February 1999 included the left wrist with 
the osteoarthritis of the metacarpal joints and bones and 
continued the 10 percent rating.  

This case was remanded by the Board in March 1997 and August 
1998.  It was returned in November 1999.

The veteran testified at a Travel Board hearing at the RO in 
December 1996 before the undersigned, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is in the claims 
folder.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral flatfeet with 
hallux valgus of the right is primarily manifested by 
complaints of pain with pes planus changes, hallux valgus and 
hammertoes, without marked pronation or extreme tenderness of 
the plantar surfaces of the feet or marked inward 
displacement or severe spasm of the Achilles tendon on 
manipulation; the condition is improved by orthopedic shoes.

2.  The bilateral pes planus approximates a classification of 
no more than severe.  The hallux valgus of the right foot is 
no more than slightly disabling.

3.  The osteoarthritis of the metacarpals and bones of the 
left wrist is manifested by complaints of pain and numbness, 
x-ray evidence of degenerative changes, with no more than 
slight limitation of motion of the wrist due to pain.

4.  The degenerative arthritis of the right wrist is 
manifested by complaints of occasional pain, x-ray evidence 
of arthritic changes, with no more than slight limitation of 
motion  due to pain. 


CONCLUSIONS OF LAW

1.  The criteria for an increase in the 30 percent evaluation 
assigned for bilateral pes planus with hallux valgus of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Diagnostic Codes 5276, 5280 
(1999).

2.  The criteria for an increase in the 10 percent evaluation 
assigned for osteoarthritis of the metacarpals and bones of 
the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.7, Diagnostic Codes 5003, 5215 
(1999).

3.  The criteria for an increase in the 10 percent rating 
assigned for degenerative joint disease of the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.7, Diagnostic Codes 5003-5215 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

Service connection for pes planus with hallux valgus, 
evaluated as noncompensable, was granted in a rating action 
in June 1969.  

A rating action in September 1990 granted service connection 
for bilateral degenerative changes of the carpal and 
metacarpal joints, evaluated as noncompensable from February 
1990.  This rating action also increased the rating for pes 
planus with hallux valgus and degenerative changes to 10 
percent, from February 13, 1990. 

The veteran underwent a VA joint examination in January 1995.  
He complained that his wrists and hands were swollen, and 
that his right foot pained and swelled.  The examiner 
reported generalized degenerative arthritic disease.  He did 
note swelling of the wrists, hands, and right foot.  There 
was a hallux deformity with evident degenerative disease of 
both hands and wrists.  X-rays of the hands and wrists showed 
marked degenerative changes of the thumbs and carpal 
metacarpal joints, with significant narrowing and reactive 
bone formation.  X-rays of the feet showed  a mild bilateral 
hallux valgus deformity.  He was status post old trauma to 
the distal right second and third metacarphalangeals, with no 
evidence of acute fracture.  The diagnosis was hallux valgus 
degenerative changes of the right foot and degenerative joint 
disease of the carpal and metacarpal bones bilaterally.   

The veteran underwent a VA joint examination in December 
1995.  He complained of pain in the right wrist from time to 
time.  He wore a wrist splint on the right wrist.  There was 
no swelling or deformity noted.  Right wrist flexion was to 
74 degrees and extension was to 42 degrees.  Radial deviation 
was 4 degrees and ulnar deviation was 6 degrees.  X-rays 
showed the first metacarpal-carpal joint was narrowed with 
subchondral sclerosis consistent with advanced degenerative 
joint disease.  An x-ray of the right foot showed an old 
healed fracture of the first three metatarsals.   Diagnoses 
were: degenerative joint disease of the right wrist; 
osteoarthritis of the metacarpal joints and bones.  

The veteran received a VA foot examination in December 1995.  
He reported that about ten years ago he had surgery on both 
feet and that he had continuous pain since that time.  His 
subjective complaints included intermittent pain in the right 
foot.  He indicated that he was receiving treatment at a VA 
Medical Center orthopedic department.  The examiner noted a 
hallux varus of the right foot.  There was pes planus of both 
feet.  

With regard to posture, the veteran's standing was good.  The 
veteran was unable to squat.  He could pronate and supinate, 
and rise up on his toes and rock back on his heels.  There 
was a red appearance at the metatarsal phalangeal joint 
medially.  He had good function.  His gait was normal.  There 
were no secondary skin or vascular changes.  The diagnosis 
was hallux varus of the right foot and pes planus 
bilaterally.

The veteran received a VA examination of the hands in June 
1997.  He complained of numbness and pain of the right hand.  
It was relieved by an elastic support group.  This came on 
mainly at night.  He was right handed.  There were no 
anatomical defects.  The tip of the thumb approximated all 
the fingertips well.  The finger tips approximated the medial 
transverse fold of the palms accurately.  Grasping of 
objects, strength, and dexterity was only fair.  The 
diagnosis was arthritis of the hands, worse on the right. 

The veteran received a VA examination of the feet in June 
1997.  Standing, squatting, supination, pronation, rising on 
the toes and heels was fair.  He had marked pes planus, 
particularly on the right.  He had a bunion on the right 
foot.  The second and third toes were hammertoes.  He had 
takes on the bunion and these two toes for protection from 
his shoes.  He had fair function and his gait was poor.  He 
had a bounding dorsalis pedis pulse bilaterally.  The 
diagnosis was pes planus, especially bad on the right, with 
hallux valgus and hammertoes.

VA outpatient records disclose that the veteran was see on 
numerous occasions from 1994 through September 1998 with 
multiple complaints, including arthritis of the hands and his 
service-connected foot problems.
     
The veteran received a VA joint examination in October 1998.  
The examiner reviewed the veteran's claims file before the 
examination.  The veteran complained of numbness in the 
fingertips and wrists.  Treatment included Tylenol with 
codeine, hot showers, and one aspirin.  He did have flare-
ups.  The precipitant factor was unknown.  The alleviating 
factor was rest (10%).  He used a back brace and right wrist 
brace.       

On examination, the veteran's motion stopped when pain began.  
The veteran walked fairly well without a cane or appliance.  
Dorsiflexion of the right wrist was 64 degrees and on the 
left 66 degrees.  Palmar flexion on the right was 72 degrees 
and on the left it was 74 degrees.  Radial deviation on the 
right was 18 degrees and on the left it was 19 degrees.  
Wrist ulnar deviation was 38 degrees on the right and 41 
degrees on the left.  The examiner noted the veteran did not 
have a velcro-fastened wrist immobilizer.  The diagnosis was 
degenerative joint disease of the wrists with slight loss of 
function due to pain.  

The veteran received a VA feet examination in October 1998.  
It was reported that he wore corrective shoes for two years 
and that he had insets put into the right shoe.  On 
examination, the left foot appeared normal.  He had hallux 
valgus and two hammertoes of the right foot, the second and 
third toes.  Motion stopped when pain began.  There was 
little evidence of painful motion.  There was no edema, 
weakness, instability, or tenderness.  His gait was good.  
There was no unusual shoe pattern.  There were no 
callosities.  He had partial pes planus on the right and none 
on the left.  There was hallux valgus on the right great toe 
and the angulation was 15 degrees.  There was no dorsiflexion 
of the first metatarsophalangeal joint.  The diagnosis was 
hallux valgus with hammertoes on the right.  

In an addendum, the examiner stated that there was no marked 
pronation, no extreme tenderness of the plantar surfaces of 
the feet, and no tenderness of the plantar surfaces.  There 
was no marked inward displacement and severe spasm of the 
Achilles tendon on manipulation.  The feet were improved by 
orthopedic shoes.  He had not undergone any surgery.  There 
had not been resection of the metatarsal head for hallux 
valgus, and it was moderate and not severe.    There was not 
the equivalent of amputation of the great toes.  The severity 
of the arthritis of the hands was slight.  The examiner did 
not detect any limitation of motion.  There was no swelling, 
and no pain that he could determine in the hands or wrists.
   
Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
disorders, and therefore he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107.

Pes Planus.

Diagnostic Code 5276 for bilateral pes planus contemplates a 
30 percent rating for a bilateral severe disorder with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  A 50 
percent rating contemplates a pronounced condition with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

Under Diagnostic Code 5280 for hallux valgus, unilateral, the 
maximum scheduler evaluation is 10 percent.  This requires 
severe unilateral hallux valgus, operated with resection of 
the metatarsal head or a severe condition equivalent to an 
amputation of the great toes.

In evaluating the bilateral foot disorder, the Board has 
considered the veteran's contentions and the clinical record, 
in associating with the rating criteria.  The bilateral foot 
disorder has been rated under Diagnostic Code 5276.  The 
current 30 percent rating contemplates a severe disorder 
under Diagnostic Code 5276.  The findings on the most recent 
VA examination disclose that he does not have marked 
pronation or extreme tenderness of the plantar surfaces of 
the feet.  There was no marked inward displacement or severe 
spasm of the Achilles tendon on manipulation.  The examiner 
stated the veteran's condition was improved by orthopedic 
shoes.

With regard to the provisions of Diagnostic Code 5280, the 
examiner stated that there had not been any surgery on the 
veteran's foot, nor had there been any resection of the 
metatarsal head for hallux valgus.  Also, he reported the 
condition was moderate and not severe, and the condition was 
not equivalent to the amputation of the great toes.  Based on 
these findings, it is apparent the veteran does not warrant 
an increased rating under the rating schedule for the 
service-connected bilateral foot disorder.

Left wrist disorder.

The Board notes that service-connection was originally 
granted for bilateral degenerative changes involving the 
carpal and metacarpal joints.  The rating decision in 
February 1999 characterized the disability as osteoarthritis 
of the metacarpal joints and bones to include the left wrist.  
This disorder is rating under Diagnostic Code 5003.  This 
code provides that degenerative arthritis established by X-
ray findings will, generally, be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

A review of the clinical evidence establishes that the 
veteran has complained of pain and numbness.  On the most 
recent examination, slight limitation of motion of the wrist 
due to pain was noted, although the examiner also concluded 
that there was no limitation of motion of the wrist or hand, 
and no evidence of swelling or pain in the hand or wrist.  
The current 10 percent rating contemplates the veteran's 
case, where there is osteoarthritis of the wrist with 
limitation of motion of the wrist to a noncompensable degree.  
This rating is the maximum rating available for limitation of 
motion of the wrist under Diagnostic Code 5215.  A higher 
rating under Diagnostic Code 5214 contemplates ankylosis with 
a 30 percent rating for favorable ankylosis of the major 
extremity, but the veteran does not exhibit ankylosis of the 
wrist, and is, therefore, not entitled to a higher rating 
under Diagnostic Code 5214.

Right wrist disorder.

The veteran's right wrist disorder has been rated under 
Diagnostic Codes 5003- 5215 for arthritis of the wrist with 
limitation of motion.  The current evidence shows complaints 
of occasional pain and numbness, with clinical evidence of 
degenerative changes.  As reported above, on the most recent 
examination, the examiner found slightly limited wrist motion 
due to pain, while also concluding that there was no evidence 
of limitation of motion, swelling, or pain.  The current 10 
percent rating, the maximum rating under Diagnostic Code 
5215, contemplates the slight functional impairment of the 
wrist due to pain.  A higher rating under Diagnostic Code 
5214 contemplates ankylosis with a 30 percent rating for 
favorable ankylosis of the major extremity, but the veteran 
does not exhibit ankylosis of the wrist, and is, therefore, 
not entitled to a higher rating under Diagnostic Code 5214. 

Furthermore, the Board has considered , Johnston v. Brown, 10 
Vet. App. 80 (1997).  Johnston involved a left wrist disorder 
evaluated as 10 percent disabling for limitation of motion 
under Diagnostic Code 5215.  The Court noted that, if there 
were ankylosis of the joint, a higher rating would be 
available under Diagnostic Code 5214.  However, the VA 
examination did not demonstrate any ankylosis and therefore 
the veteran could not meet the criteria under Diagnostic Code 
5214.  The Court found that since the veteran was receiving 
the maximum rating under Diagnostic Code 5215, the provisions 
of DeLuca did not necessitate consideration of a higher 
rating.  Applying the Johnston rationale to the facts of this 
case, DeLuca v. Brown, 8 Vet. App. 202 (1995) does not 
necessitate consideration of a higher rating, because the 
veteran is already receiving the maximum schedular evaluation 
for the criteria under which he is evaluated.




	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for bilateral pes planus with right 
hallux valgus is denied.  Increased ratings for 
osteoarthritis of the metacarpals and bones to include the 
left wrist, and for degenerative joint disease of the right 
wrist is denied. 



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


